

113 SRES 279 IS: Supporting the goals and ideals of Red Ribbon Week during the period of October 23 through October 31, 2013.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 279IN THE SENATE OF THE UNITED STATESOctober 31, 2013Ms. Murkowski (for herself and Mrs. Feinstein) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of Red Ribbon Week during the period of October 23 through October 31, 2013.Whereas the Red Ribbon Campaign was started to commemorate the service of Enrique Kiki Camarena, an 11-year special agent of the Drug Enforcement Administration who was murdered in the line of duty in 1985 while engaged in the battle against illicit drugs;Whereas the Red Ribbon Campaign has been nationally recognized since 1988 to preserve the memory of Special Agent Camarena and further the cause for which he gave his life;Whereas the Red Ribbon Campaign is the oldest and largest drug prevention awareness program in the United States, reaching millions of young people each year during Red Ribbon Week;Whereas the Drug Enforcement Administration has been committed throughout its 40-year history to aggressively targeting  organizations involved in the growing, manufacturing, and distribution of controlled substances and has been a steadfast partner in commemorating Red Ribbon Week;Whereas State Governors and attorney generals, the National Family Partnership, parent teacher associations, Boys and Girls Clubs of America, Young Marines, the Drug Enforcement Administration, and hundreds of other organizations throughout the United States annually celebrate Red Ribbon Week during the period of October 23 through October 31;Whereas the objective of Red Ribbon Week is to promote the creation of drug-free communities through drug prevention efforts, education programs, parental involvement, and community-wide support;Whereas, according to the National Survey on Drug Use and Health, in 2012 an estimated 23,900,000 Americans, or 9.2 percent of the population aged 12 and older, used illicit drugs;Whereas drug abuse is one of the major challenges to securing a safe and healthy future for people and families in the United States;Whereas drug abuse and alcohol abuse contribute to domestic violence and sexual assault and place children at risk;Whereas, although public awareness of illicit drug use is increasing, emerging drug threats and growing epidemics demand attention, with particular focus on synthetic drugs and the nonmedical use of prescription drugs, the second most abused drug by young people in the United States;Whereas, the majority of teenagers abusing prescription drugs get the drugs from family, friends, and the home medicine cabinet;Whereas the Drug Enforcement Administration will host a National Take Back Day on October 26, 2013, for the public to safely dispose of unused or expired prescription drugs that can lead to accidental poisoning, overdose, and abuse;Whereas synthetic drugs, including those popularly known as K2 or Spice, have acknowledged dangerous health effects and  have become especially popular among teens and young adults;Whereas in 2012, poison centers across the United States responded to approximately 5,205 calls related to synthetic drugs;Whereas the 2012 National Survey on Drug Use and Health data revealed that  heroin use doubled between 2007 and 2011 and in 2012  there were 669,000 heroin users compared to 373,000 in 2007;Whereas the 2012 National Survey on Drug Use and Health data revealed a 50-percent increase in daily marijuana use among individuals  aged 12 and over and a 25-percent increase in marijuana use by the general population; andWhereas parents, young people, schools, businesses, law enforcement agencies, religious institutions and faith-based organizations, service organizations, senior citizens, medical and military personnel, sports teams, and individuals throughout the United States will demonstrate their commitment to healthy, productive, and drug-free lifestyles by wearing and displaying red ribbons during this week-long celebration:  
    Now, therefore, be itThat the Senate—(1)supports the goals and ideals of Red Ribbon Week during the period of October 23 through October 31, 2013;(2)encourages children, teens, and other individuals to choose to live drug-free lives; and(3)encourages the people of the United States to promote the creation of drug-free communities and to participate in drug prevention activities to show support for healthy, productive, and drug-free lifestyles.